 PARK EDGE SHERIDAN MEATS, INC., ETC.289IT IS HEREBY ORDEREDthat the Decision and Order issued on July 29,1963, be, and it hereby is, amended by deleting from the Order therein,and from the attached notice marked "Appendix," all reference toLocals 11, 182, 105, and 404.Park EdgeSheridan Meats, Inc.; Park Edge McKinley Meats,Inc.; Harry Benatovich,Samuel Benatovich,Louis Benatovich,and Hyman Benatovich,d/b/a Park Edge Super Markets,Produce Division;Harry Benatovich,Samuel Benatovich,Louis Benatovich,and Hyman Benatovich,d/b/a Park EdgeSuper Markets,GroceryDivision;HarryBenatovich,SamuelBenatovich,Louis Benatovich,Hyman Benatovich,and MaxBernhardt, d/b/a Park Edge Groceries;Harry Benatovich,Samuel Benatovich,Louis Benatovich,and Hyman Benatovich,d/b/a Benatovich Bros.;HarryBenatovich,Samuel Bena-tovich,Louis Benatovich,Hyman Benatovich,and Max Bern-hardt,d/b/a Park Edge Super Markets,GroceryDivisionandLocal 34, Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIOPark Edge Sheridan Meats, Inc.andLocal 34, AmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIOPark Edge Sheridan Meats, Inc.andLocal34,AmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO.Cases Nos. 3-CA-1971,3-CA-1996, and 3-RC-2957.March9, 1964DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 20, 1963, Trial Examiner Charles W. Whittemore issuedhis Intermediate Report and Recommended Order in the above-entitled consolidated proceedings, finding that the evidence failedto sustain both the unfair labor practice allegations of the complaintin Case No. 3-CA-1971 and the objections to the election in Case No.3-RC-2957.1He therefore recommended that the complaint be dis-missed and the objections to the election be overruled, as set forthin the attached Intermediate Report.Thereafter, the General Coun-sel and the Charging Party filed exceptions to the IntermediateReport, the General Counsel filed a brief in support of his exceptions,and the Respondent filed a brief in support of the Trial Examiner'sdismissal of the complaint.3The election was conducted December 6, 1962, on the basis of a petition filed Septem-ber 20, 1962. The record herein shows that of 29 eligible voters, 8 voted for, and 8 against,the Union and 13 ballots were challenged.146 NLRB No. 32. 290DECISIONS OF NATIONAL LABOR RELATIONS- BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to 'a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner to the extent consistent withthis Decision and Order.A.We do not agree with the Trial Examiner's dismissal of theSection 8(a) (1) allegations of the complaint. In our view, the factsfound by the Trial Examiner, together with those testified to bywitnesses whom he expressly credited, amply establish that the Re-spondent unlawfully interfered with, restrained, or coerced employeesin the exercise of Section 7 rights, as follows : 21.As set out in the Intermediate Report, union activity amongemployees at Park Edge Sheridan Meats, Inc., store, after a period ofdormancy, was revived in July 1962 3Employee Rodeghiero initiatedthe revival of organizational efforts by contacting the Union, andhe-thereafter played a leading part in soliciting employee signaturesto union designation cards.As appears from undisputed evidence,Respondent became aware of this renewed employee interest in theUnion and of Rodeghiero's leadership role in it. In mid-September,Hyman Benatovich, 'a copartner in Respondent's enterprises, calledRodeghiero to his office and warned the latter, as the Trial Examinerfound, that Respondent would not tolerate "any more union talking oncompany premises."By thus promulgating this broad no-solicita-tion rule, the Respondent unlawfully restrained employee exerciseof rights guaranteed them by Section 7 of the Act'2. In mid-September, Supervisor Kostecki told employee Bartelthat he was aware that Bartel had signed a card for the Union. And,on the day before the Board election, Samuel Benatovich, generalmanager and copartner of Respondent, told Bartel that he knew thatBartel had attended a party given by the Union the night before andthe he knew that Bartel was going to "vote Union" on the followingday.By these remarks of Kostecki and Benatovich, Respondent im-plied surveillance of employees' union activities.2 Respondent's conduct in the instant case must be assessed against the backdrop of itsearlier unfair labor practices as found by the Board in 139 NLRB 748, enfd. 323 F. 2d956 (C.A. 1).-$All dates herein are for the year 1962 unless expressly stated otherwise.See, e g.,Bin-DicatorCo.,143 NLRB 964,and cases there cited.See alsoFloridaSugar Corporation,142 NLRB 460. PARK EDGE SHERIDAN MEATS, INC., ETC.2913.On the eve of the election, Supervisor Kostecki took employeesGedra and Jacubzak to dinner and utilized the occasion to engage themin a discussion concerning the Union.As appears from the evidence towhich the Trial Examiner adverted, Kostecki made clear Respond-ent's determination to "beat" the Union, told both employees they were"foolish and a bunch of dummies" if they wanted the Union, and in-quired of them, in effect, whether they were going to be "with him."On the basis of such evidence, the Trial Examiner disposed of the"dinner" incident as but a "minor infraction" of the Act. In addi-tion to these facts reported in the Intermediate Report, it 'appearsfrom the testimony of the witness credited by the Trial Examiner asto this incident, and whom we credit, that Kostecki also told theemployees that they did not need a union and that they should havediscussed with him directly their desire to obtain certain work bene-fits which they apparently hope to gain through union representation.Kostecki went on to add that, if the employees wanted assurance thatthey would receive that benefit, he would "get it down in writing."Contrary to the Trial Examiner we find unlawful interrogation ofGedra and Jacubzak in this evidence and we are satisfied, and find,that the clear implication of Kostecki's last-mentioned remark was apromise of benefits if the employees would forgo the Union.4.After the election, Attorney Berg, in the course of investigatingchallenged ballots critical to the election, interrogated employeeFolvarcik as to whether employee Jacubzak was "union." Jacubzak'sunion affiliation or sympathy was, of course, wholly irrelevant to Re-spondent's investigation of the challenged ballots.' In the circum-the Respondent's attorney constituted unlawful interference withemployee statutory rights.B. Nor do we agree with the Trial Examiner that Respondent'sdischarge of Andrews Rodeghiero on November 5, 1962, was not un-lawfully motivated.As appears from the Intermediate Report,- the critical issue hereiswhether Respondent used the information acquired on October 31of Rodeghiero's 16-year old conviction as a convenient pretext for rid-ding itself of a prominent union leader or whether the informationresulted in Rodeghiero's discharge for wholly legitimate considera-tions.Despite his "not inconsiderable suspicion" of antiunion motiva-tion, the Trial Examiner resolved this issue in favor of Respondent ona basis we deem erroneous for the following reasons.Respondent explained its termination of Rodeghiero gat the hearingon the ground that, in light of the character of the offense (second de-8 Jacubzak was not among the challenged voters. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDgree assault) for which Rodeghiero was convicted, it believedRodeghiero to be potentially dangerous to customers or to otheremployees in a butcher job requiring the use of knives.However,Rodeghiero had been in Respondent's employ for more than 2 yearsas of the time of his discharge; and immediately before he began towork for the Respondent, he had been an employee of a meat conces-sionairein a store of the Respondent for a period of about 3 years.Respondent was therefore fully familiar with Rodeghiero's workrecord and behavior as a butcher.And during, this period ofRodeghiero's continuous employment there admittedly had been nountoward incident of any kind which might even suggest grounds forRespondent's claimedreason forterminating Rodeghiero.Upon the entire record, we are unable to accept Respondent's claimthat, upon learning of Rodeghiero's convictionsome16 years before,its officials suddenly became fearful that Rodeghiero was a potentiallydangerousemployee whose immediate removal was necessary for thesafety of other employees and customers.We believe, rather, thatthe true explanation for Respondent's decision to dischargeRodeghiero at the height of the Union's campaign is to be found inthe following facts and circumstances : (1) As clearly demonstratedin this and in the earlier complaint case, as well, Respondent was op-posed to the Union and sought to undermine and defeat it; (2) itsofficials knew Rodeghiero to be a leading union proponent in the plant,and they had observed his appearance as the sole union witness atthe representation hearing shortly !before the termination; 6 (3) itsofficials and agents had previously made known to Rodeghiero andto other employees Respondent's displeasurewith the revival of theUnion's campaign and had specifically warned Rodeghiero not toengage in "union talk" on their premises (the Trial Examiner himselffound that Respondent resented Rodeghiero's continued activity onbehalf of the Union) ; and (4) Respondent does not questionRodeghiero's ability to perform his duties as a butcher and admittedlydid not discharge him for,any dereliction in such duties.Considering all the foregoing facts, together with the unconvinc-ing reasonsassignedfor the discharge, we are convinced and find thatRespondent seized upon the discovery of the 16-year-old convictionas a pretext for ridding itself of Rodeghiero because of his continuedactivity on behalf of the Union, culminating in hisappearance asa union witness at a Board hearing.We conclude, accordingly, that,by discharging Rodeghiero on November 5, 1962, Respondent violatedSection 8(a) (3) and (4) of the Act, as alleged in the complaint.9As Indicated by the Trial Examiner,itwas Berg's recollection of Rodeghiero as wit-ness at this hearing which prompted him to look into Rodeghiero's past record,which heturned over to his father-in-law, Samuel Benatovich. PARK EDGE SHERIDAN MEATS, INC., ETC.293C. Finally, we find that the Respondent's unlawful conduct whichoccurred during the critical election period' constituted improper in-terference with the election warranting our setting it aside.,,Weshall therefore set aside the election of December 6, 1962, and directthe Regional Director for the Third Region to hold another electionat such time as he deems circumstances permit a free choice of a bar-gaining representative.CONCLUSIONS Or LAW1.The Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and Local 34, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.By interrogating employees with respect to union activity andmembership, promising them benefits to interfere with the exerciseof their right to engage in union activity, giving the appearance ofengaging in surveillance of their union activities, and promulgatingan invalid no-solicitation rule, Respondent engaged in conduct thatinterfered with, restrained, and coerced employees in the exercise ofrights guaranteed them in Section 7 of the Act, in violation of Section8(a) (1) of the Act.3.By discharging Andrew Rodeghiero on November 5, 1962, be-cause of his union activity and appearance as a witness in a Boardproceeding, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1), (3), and (4)of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the Respondent,Park Edge Sheridan Meats, Inc., its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating employees with respect to union activity oradherence in a manner constituting interference with, coercion, orrestraint in violation of Section 8 (a) (1) of the Act.7 The critical period fell between September 20, 1962, the date the representation peti-tion was filed,and December 6, 1962,the date of the election.S In view of our findings and disposition herein, we deem it unnecessary to consider'other evidence which, the General Counsel maintains,shows further violations of theAct byRespondents. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Promising employees benefits to induce them to forgo or notselect the Union, or 'any other labor organization, as their collective-bargaining representative.(c)Giving the appearance of engaging in the surveillance of em-ployees' union activities or other concerted activities.(d)Promulgating an invalid no-solicitation rule.(e)Discouraging membership in Local 34, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, or inany other labor organization of its employees, by discriminating inregard to their hire or tenure or any term or condition of theiremployment.(f)Discriminating against any employee in the hire and tenureof his employment or any condition of employment because he hasgiven testimony in a Board proceeding.(g) In any other manner interfering with, restraining, or coerc-ing employees in the exercise of their rights to self-organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection as guaranteed inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a union as au-thorized by Section 8(a) (3) of the Act, as amended.'2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Offer Andrew Rodeghiero immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered as a result of the discriminationagainst him by payment to him of a sum money equivalent to thatwhich he would have earned as wages from the date of his dischargeto the date of his reinstatement to his former or substantially equiv-alent position.10(b)Preserve and, upon request,' make available to the Board orits agents, for examination and copying, all payroll records; socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the 'amount of backpaydue under the terms of this Order.9We deem this broad cease-and-desist provision necessary in light of the nature andextent of the Respondent's violations.Cf. the earlier order against Respondent, as en-forced by the court.Supra,footnote 2.10Backpay,including payment of interest at,6 percent,shall be computed in accordancewith Board's usual practices.SeeCrossett Lumber Company,8 NLRB 440;F.W. Wool-worth Company,90 NLRB 289;A.P.W. ProductsCo., Inc.,137NLRB25;I8i8 Plumbing &Heating Co.,138 NLRB 716.- PARK EDGE SHERIDAN MEATS, INC., ETC.295(c)Post at its stores in Buffalo, New York, copies of-the attachednotice marked "Appendix." 11Copies of said notice, to be furnishedby the Regional Director for the Third Region, shall, after beingduly signed by the representative of Respondent, be posted by theRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted.Rea-sonable steps.shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken tocomply herewith.[The Board set aside the election held December 6, 1962, among theemployees of Park Sheridan Meats, Inc.][Text of Direction of Second Election omitted from publication.]MEMBER LEEDOM, dissenting in part :Unlike my colleagues, I would affirm the Trial Examiner's conclu-sion that the allegations of the complaint with respect to Rodeghiero'sdischarge should be dismissed.As the Trial Examiner finds, theevidence raises a "not inconsiderable suspicion" that this dischargewas unlawful. Suspicion, however, is not enough,12 and, on this rec-ord, I agree with the Trial Examiner that the General Counsel has notsustained his burden of proving this alleged violation by a preponder-ance of the credible evidence.Although I would dismiss the com-plaint in this respect, I agree with my colleagues' other findings thatthe Respondent violated Section 8(a) (1) of the Act and that the elec-tion should .be set aside.n In the event that this. Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order."12Lo-K Foods,Inc.,134 NLRB956, 957.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, 'as amended, we hereby notify our employees that :WE WILL NOT question employees with respect to union activityor adherence in a manner constituting interference with, re-straint, or coercion in violation of Section 8(a) (1) of the Na-tional Labor Relations Act, as amended. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT promise employees benefits to induce them toforgo or not to select Local 34, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or any otherlabor organization, as their collective-bargaining representative.WE WILL NOT give the appearance of engaging in the surveil-lance of employees' union activities, or other concerted activities.WE WILL. NOT promulgate an invalid no-solicitation rule.WE WILL NOT discourage membership in, or activities on be-half of, Local 34, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or any other labororganization, by discriminating in the hire or tenure of employ-ment or any term or condition of employment of any employee.WE WILL NOT discharge or otherwise discriminate against anyemployee because he has given testimony in a proceeding underthe National Labor Relations Act, as amended.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their rights to self-organiza-tion, to join or assist the Union or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the National Labor Relations Act, asamended, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement re-quiring union membership as authorized by Section 8(a) (3)of the Act, as amended.WE WILL offer Andrew Rodeghiero immediate and full rein-statement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay he may have suffered as aresult of our discrimination against him..All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization.PARS EDGE SHERIDAN MEATS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-In the event the above-named employee is presently servingin the Armed Forces of the United States we will notify him of hisright to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Serv-ice Act of 1948, as amended, after discharge from the Armed Forces. PARK EDGE SHERIDAN MEATS, INC., ETC.297This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, The 120 Building, 120 Delaware Avenue, Buffalo,New York, Telephone No. Ti. 6-1782, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn Cases Nos. 3-CA-1971 and 3-CA-1996,Local 34,Amalgamated Meat Cut-ters and Butcher Workmen of North America,AFL-CIO,herein called the Union,filed charges,respectively,on November 5 and December 11, 1962.Said chargeswere duly served upon Park Edge Sheridan Meats, Inc., herein called the Respond-ent.On March 29, 1963,theRegionalDirector for the Third Region of theNational Labor Relations Board issued an order directing hearing in Case No.3-RC-2957,concerning certain issues raised in the said Union's objections to anelection conducted in December 1962. 'Also on March 29 the General Counselof the Board issued and served an order consolidating the three cases, a complaint,and a notice of hearing thereon.The complaint alleges that the Respondent hasengaged in unfair labor practices violative of Section 8(a)(1), (3),and (4) oftheNational Labor Relations Act, as amended.Thereafter the Respondent fileditsanswer,dated April 8, denying.the commission of unfair labor practices andobjecting to the consolidation of the cases.Pursuant to notice,a hearing was heldinBuffalo,New York,on June 17 and 18, 1963,before Trial Examiner C. W.Whittemore.'At the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues,to argue orally,and to filebriefs.Briefs have been received from the Respondent and General Counsel.Afterthe close of the hearing a motion was received from General Counsel urg-ing certain typographical corrections in the official transcript.Proof of servicewas attached.No objections having been received,theTrialExaminer grantssaidmotion,and orders that the corrections cited therein be made,and that themotion be made a part of the record in these proceedings.Disposition of the Respondent's motion to dismiss the complaint, upon whichruling was reserved at the hearing,ismade bythe following findings,conclusions,and recommendations.Upon the record thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBased upon the Board's findings in 139 NLRB 748, in Case No. 3-CA-1676, simi-larly entitled and involving the same parties, and upon the fact that at the hearingbeforethe Trial Examiner the Respondent failed to offer any evidence to supportitsmere denial of jurisdictional allegations in the present complaint,the TrialExaminer finds:(1) Park Edge Sheridan Meats,Inc., is a New York corporation engaged inthe retail sale of meat and meat products at its store located at 2309 Eggert Road,Tonawanda,New York.(2) ParkEdge McKinley Meats,Inc., is a New York corporation engaged inthe retail sale of meats and meat products at its store located at 942 McKinleyParkway,Buffalo,New York.(3)Harry Benatovich,Samuel Benatovich,LouisBenatovich,andHymanBenatovich are copartners doing business under the trade name and style of ParkEdge Super Markets, Produce Division,and are engaged in the retail sale of produceat Park Edge Sheridan.(4)HarryBenatovich,Samuel Benatovich,LouisBenatovich,andHymanBenatovich are copartners doing business under the trade name and style ofParkEdge Super Markets,GroceryDivision,and are engaged in the retatil sale ofgroceries at Park Edge Sheridan. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5)Harry Benatovich, Samuel Benatovich, Louis Benatovich, Hyman Benatovich,and Max Bernhardt are copartners doing business under the trade name and styleof Park Edge Groceries, and are engaged in the retail sale of groceries at ParkEdge McKinley.(6)Harry Benatovich, Samuel Benatovich, Louis Benatovich, and HymanBenatovich are copartners doing business under the trade name and style of Bena-tovich Bros. and are engaged in the wholesale purchase of produce and the retailsale of a portion of such produce at Park Edge Sheridan and Park Edge McKinley.(7)Harry Benatovich, Samuel Benatovich, Louis Benatovich, Hyman Benatovich,and Max Bernhardt are copartners doing business under the trade name and styleof Park Edge Super Markets, Grocery Division, and are engaged in the retail saleof groceries at Park Edge McKinley.Based upon the Regional Director's finding on this point in his Direction of Elec-tion in Case No. 3-RC-2957, dated November 7, 1962, and the subsequent refusalof the Board to review said decision and direction, the Trial Examiner finds, asalleged in the complaint, that Park Edge Sheridan Meats, Inc.; Park Edge McKinleyMeats, Inc.; Park Edge Super Markets, Produce Division; Park Edge Super Markets,Grocery Division; Park Edge Groceries; and Benatovich Bros. constitute a singleintegrated business enterprise.Herein they are referred to as the Respondent.During the 12 months before issuance of the complaint the Respondent sold anddistributed food products valued at more than $500,000.During the same period itcaused to be purchased and transported to its place of business, directly fromStates other than the State of New York, food products valued at more than$50,000.It is concluded and found that the Respondent is engaged in commerce withinthe meaning of the Act.II.THE CHARGING UNIONLocal34,Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO,isa labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe events placed in issue both by the complaint and the objections to a Board-conducted election are alleged to have occurred during a period from June 1962until shortly after the December election.The Trial Examiner notes, as properlyrequested by General Counsel, as relevant background these facts: (1) On June19, 1962, Trial Examiner Maher issued an Intermediate Report in Case No. 3-CA-1676, involving the same parties, in which he found that the Respondent had violatedSection 8(a)(1), (2), and (3) of the Act; and (2) on November 2, 1962, theBoard issued its Decision and Order in which it adopted, in all major respects,the Trial Examiner's findings and conclusions. It appears that all of the unlawfulconduct found by the Trial Examiner and the Board in that case occurred on andafter June 1961, a period which scarcely may be held remote to the events hereinalleged.The chief issue before this Trial Examiner is the admitted discharge of AndrewRodeghiero, an employee obviously well known to the employer as a union leader,since he was the picket captain in a strike against the Respondent begun in June1961 and ending in early September of the same year.Concurrent issues are a few incidents of alleged interference, restraint, andcoercion.B. The discharge of RodeghieroThere is no question but that this individual, who had been a butcher for theRespondent since 1960, was summarily discharged by Samuel Benatovich onNovember 5, 1962, and that the reason given by Benatovich both at the time of thedismissal and at the hearing was, in essential substance, the fact that duringRodeghiero's absence of a few days information had come to management officialsof the employee's conviction of a crime some years earlier.Rodeghiero did notdeny the fact of conviction.He was given the choice of resigning or being dis-missed, and chose the latter alternative. In substance, it is the Respondent's positionthat the employee was let go because the nature of the conviction-second degreeassault-created a situation wherein Rodeghiero appeared to management to be apotentially dangerous employee, since his duties required the use of knives. PARK EDGE SHERIDAN MEATS, INC., ETC.299General Counsel makes no claim that any member of management had previousknowledge of Rodeghiero's conviction and so, by implication, had condoned it.It is his contention, in effect, that the Respondent used the fact of the convictionas a mere pretext for the discharge, while the real reason was management's resolu-tion to'rid itself of a union leader.Certain facts, not in serious dispute, appear to lend support to General Counsel'sclaim of pretext and, in any event, establish that management was aware of, andresented, the employee's continuing activity on behalf of Local 34.These factsinclude:(1) In mid-September 1962 the employee was called into the office of HymanBenatovich who said that he had received complaints from other employees andwarned him about any more "union talking on company premises"-according toRodeghiero, or, as Benatovich testified, "disturb[ing] the other people."(2)Early in October, Hyman Benatovich told Rodeghiero that a "couple ofgirls"had "made statements" against him, and that he could fire him for it.Rodeghiero, according to his own testimony, challenged him to do so, but he wasnot then discharged.(As a witness, Benatovich said he could not recall thisincident.)(1) On October 19 Rodeghiero was 'a union witness at a Board-conducted pre-election hearing in Case No. 3-RC-2957, herein involved.Respondent officials werepresent at the hearing.(4) On October 23 the employee was again called into the office by Hyman Bena-tovich.Two employees, Hazel Bauman and D. Cartonia, were there.WhenRodeghiero came in, Benatovich turned to the girls and told them to "speak up,"according to Rodeghiero, and "All right, girls, now what happened," according toBenatovich.According to Rodeghiero, Bauman merely claimed he had said some-thing to her about an election coming up soon, whereupon he had "called her a liar,"and the other girl complained that he had called her a "rebel," whereupon he admittedthe fact but said he had done so because she had thrown a piece of meat at him whilehe held a sharp knife in his hand.According to Benatovich the girls accusedRodeghiero of calling them "rebels" and "rats," whereupon he merely reprimandedhim-"A man your age to carry on like this; you are here to put out work." TheTrial Examiner is inclined to accept Benatovich's account as the more credible.It is readily inferable that Bauman, at least, was viewed by Rodeghiero as a "rebel."As found in the cited Board decision, she was found to have been unlawfullydischarged in June 1961 because of her union activity.And since even Rodeghiero'stestimony supports that of Benatovich to the effect that Bauman had brought in acomplaint against him, the present union leader, it seems reasonable to consider thather allegiance to the Union had somehow slipped by the wayside.' Neither Baumannor the other employee was called as a witness by any party.In summary, management became aware of Rodeghiero's conviction for a crimecommitted some years earlier under the following cricumstances.Rodeghiero didnot report for work the morning of October 31.According to his testimony he thenhad "intestinal flu," although also from his testimony it does not appear that he calleda doctor until the next day, November 1.He had his wife telephone the storeto report that he would not be in, and then went to the county building to transactsome personal business.While there he met, spoke to, and was greeted in replyby Steven Berg, son-in-law of one of the Benatovich brothers and at the time asassistant district attorney in the local county.According to Berg, as a witness, heinquired from a fellow attorney, nearby at the time, who it was who had just spokento him.This attorney said he ought to know, since he was a "well-known" criminal,involved in some murder or shooting and "was a numbers or policy man." Bergobtained from this attorney Rodeghiero's name, according to his testimony, andproceeded to search the files in the district attorney's office, where he found "cer-tain convictions."As he came downstairs, he said, "It hit me like a ton of bricksas to who this man was. Previous to this time I had not recognized him as beingemployed at Park Edge or being a witness at this hearing." So he then called hisfather-in-law, Samuel Benatovich, and reported what he had found in the records1The Trial Examiner does not credit Rodeghiero's additional testimony to the effect thatBenatovich told him, upon his denial of the girls' accusations, that he was lying thenand had "lied all through the hearing."Had Benatovich felt that the employee had liedat the R-proceeding, it is unreasonable to believe that he would have waited several daysfor an unrelated circumstance to voice hisopinion. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDby way of criminalconvictions,and later ordered from the policea copy ofRodeghiero's "mug shot," which he deliveredto Benatovich.2As previouslynotedwhen Rodeghiero finallyreportedfor work on November 5,he was summoned to the office,where Samuel Benatovichconfronted him with his"mug shot," toldhim hehad to "protect"his "people,"according to Rodeghiero'sown testimony, and gavehim the choice of resigning or being dismissed.Hedeclined to leave voluntarily and was discharged.Despite the notinconsiderable suspicionwhich followsreasonablyfrom above-notedfacts,including the prior unfair labor practicesfound by another TrialExaminer and the Board,the Trial Examiner is unable to concludethatGeneralCounsel has sustained his burden of provingthat, in fact, the employeewas dis-charged unlawfullyin order to discourage union activitiesor because he was a wit-ness at a Board hearing.Accordingto Rodeghiero's own testimony,had the em-ployermerelybeen seeking a"pretext" to fire him, the opportunityhad beencreated by the employeehimself whenhe boldly challenged Hyman Benatovichto dischargehim, following complaintsfrom otheremployees.To the Trial Ex-aminer it seems reasonable to believethat theRespondentofficials, having withinthe previous few daysbeen informed of the Board'sOrder againstthem, wouldhave been extremely careful to avoid eventhe appearanceof "pretext."And itisundisputedthat they didnot take thefinal action until afterconsulting counsel.Under thecircumstances,itwill be recommendedthat thecomplaint be dis-missed as to Rodeghiero's discharge?C. Interference,restraint,and coercionAlthough a considerablenumber of violations of Section 8(a)(1) werefound bythe Board to have occurredduringtheUnion'sorganizing campaign in 1961,the recordin the instant case contains evidence only as to acomparatively fewalleged instances of such conduct.In the mainthey will be consideredchrono-logically,omitting those items relating to Rodeghieroalreadydiscussed.EmployeeJohn Bartel testified that in the"middleof June"Meat ManagerKostecki,at a tavern near their place ofwork,asked himif he had "signed a card."When he replied that he hadnot, but"wouldgo along withthe majority,"Kosteckiadvised him, he said, "not [to] sign anything until hisname was atthe head of thelist."Anotheremployee,Frank Gedra,testifiedthat also inJune, when he had goneinto the office of HymanBenatovichwith Kostecki, the latter said, "They weretalking about the Unionstarting up again," and claimed that eitherBenatovich orKostecki in effect toldhim they could "do somethingfor him" if he "let" them "knowwhat is going on in the Union."The TrialExaminer can place small reliance uponGedra'stestimonyas to the incident he described, since early in his account hedeclared ". . . we went on to talk about-I can't recall what we talked about, but-let's see."Furthermore,according to Rodeghiero's testimony it wasnot until the"middle of July" that he "contacted" the Union, distributednew cards,and obtainedsignaturesupon them.Therebeingno credibleevidence of organizational effortsin June,the Trial Examinerisunable to believethat eitherBartel orGedra wasquestionedabout it byany management representative on the occasionsdescribedby them.Bartelalso testifiedthat in mid-September Kostecki told him he had "heard" hehad "signed" a card.As a witness Kostecki said he did not recall making this re-mark.Even if made,the remarkclearlymaynot be heldto be violative of theact.Also accordingto Bartel,the day before the Boardelection,while in the officeof Samuel Benatovich on another matter, this official toldhim thathe knew wherehe had been the nightbefore-atthe union party.As Bartel left the office, "alittleangry"he said,because Benatovichhad implied thatwhile liquorflowed atthe union party the one held by the "Benatoviches" had been "respectable," the2The Trial Examiner discerns no reason to doubt any of the essential details of the"discovery"related by Berg, except as to the precise moment he was hit by the ton ofbricksYoung as he was as an assistant district attorney,it is hardly reasonable to be-lieve that,upon being informed of a criminal record of a man who had simply said "Hi"to him, he should have dashed to the office to look up the records,and only then haveremembered that he had seen him a few days before when both attended the R casebearing.3While not determinative, of course, the Trial Examiner notes that his conclusion is inaccordance with that of the Regional Director who, after investigation of the charge relat-ing to this employee, declined to issue a complaint until overruled by General Counsel. PARK EDGE SHERIDAN MEATS, INC., ETC.301official remarked, "Well, I know what you are going to do tomorrow.You aregoing to vote Union."Benatovich admitted the occasion but declared that it was"ridiculous"that he should have been accused of referring to. the union party.Hedenied saying anything to Bartel about his voting for the Union,volunteering asa reason for such demal the claim that the employee "was not eligible to vote" be-cause he was then employed at a store not involved in the election.The TrialExaminer does not believe the denials-Benatovich was altogether too ready to veilthem with explanations,and on cross-examination admitted that Bartel in factvoted at the election and that his eligibility only arose upon challenge.However, theTrialExaminer does not conclude that the remarks credibly attributed to himby Bartel constituted interference, restraint, or coercion.They lack either ex-plicit or implicit threat.Also just before the election, according to Gedra, whose testimony concerningan earlier event has not been credited, Meat Manager Kostecki took him and an-other employee to dinner.After the meal Kostecki told the two, according toGedra, that he wanted to know "who is going to be with him, because we have tobeat this thing and we don't need a Union there."Also according to Gedra,Kostecki termed them "foolish, a bunch of dummies." It appears that the threethen had words, Gedra got mad, and left.Kostecki admitted the occasion, and atfirst said he did not remember any discussion "about union activities."Not untilpressed by counsel for the Respondent did the manager state: "I didn't discuss anyUnion activities with no one."The Trial Examiner credits Gedra as to this item,but does not consider that the manager's mere statement that he wanted to knowwho was"with him,"absent circumstances not present here,to be more than aminor infraction of the Act.Finally, there is a good deal of contradictory testimony in the record from Gedraand Berg, the young attorney previously referred to, as to what occurred betweenthe two at the Company's "party" just before the election.The one point uponwhich both were in near agreement is that they spent a good deal of time at thebar that night, together.Gedra claimed it was "several hours," and that theyhad "several drinks."Berg said he bought "a few drinks" for Gedra at the barand "also purchased various drinks" for someone who had been identified as "Mr.Gedra's girl friend."Before this, Berg said, "there had been a lot of drinks," andhe had even "related a joke."The Trial Examiner is convinced that neither Gedranor Berg, as witnesses, had more than a distorted and befuddled recollection ofwhat had been said by either, on that occasion.Their testimony warrants no find-ing, except that they were there drinking for a considerable period.Following the election there is evidence that Berg, conceded by the Respondentto have then been acting as its agent, interviewed employees who had participatedin the election concerning matters relevant to the challenges at the election.Thesingle incident which might be considered as exceeding the "free speech" limita-tions, is found in the testimony of employee Folvarcik, a union observer at the elec-tion.She claimed that during her interview Berg asked her if employee Jakubscakwas "Union."The Trial Examiner credits her, not Berg's denial.Since the queryobviously arose during a discussion involving speculation as to whether the Unionor the Company had won the election, the Trial Examiner cannot conclude that itviolated the Act.D. ConclusionsThe Trial Examiner concludes and finds:(1) The preponderance of credible evidence fails to sustain allegations in thecomplaint of the Respondent's violation of Section 8(a)(1), (3), and (4) of theAct.(2)The preponderance of credible evidence fails to sustain the only two objec-tions to the election,placed in issue in the RC case.4RECOMMENDATIONSUpon the foregoing findings of fact and conclusions of law,and upon the entirerecord in the case, the Trial Examiner recommends that the complaint in CasesNos. 3-CA-1971 and 3-CA-1996 be dismissed in its entirety, and that the objec-tions to the election raised as issues in Case No. 3-RC-2957 be overruled.4Only objections Nos. 1 and 9 are in issue.Objection No. 1 in substance alleges thatbefore the election the Respondent's representatives "attempted to intimidate or coercecertain of their employees" and unlawfully discharged Rodeghiero, Objection No 9contends that the company representatives"interferedwith, restrained and coerced"employees.